DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 is indefinite because it appears to conflict with independent claim 10.  Claim 10 recites the insert as being modified by introducing dints, corrugations, folds, or openings into the insert, however claim 11 recites the insert is modified by joining the at least two parts forming the insert.  
	Claim 12 is indefinite because it appears to conflict with independent claim 10.  Claim 10 recites the insert as being modified by introducing dints, corrugations, folds, or openings into the insert, however claim 11 recites the insert is modified by joining the split insert.
	Claim 13 is indefinite because it appears to conflict with independent claim 10.  Claim 10 recites the insert as being modified by introducing dints, corrugations, folds, or openings into the insert, however claim 13 recites the insert is modified by adding bolts, screws, or pins.
 	Corrections are required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2185714 in view of Carley et al (US 2003/0111852).  Regarding claim 10, GB 2185714 teaches the claimed process (pg 1:95-pg 2:45; figs 1-3; together strap 30 and bracket 32 constitute the claimed insert; the presence of bolt hole within the bracket constitutes the claimed modification), however does not teach using thermoplastic polymer, and injecting into the mold cavity.  It should be noted that GB 2185714 teach using a PU foam; and filling the mold cavity to embed the strap and bracket.  Regarding using thermoplastic polymer, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the use of a thermoplastic foam is well-known in the bumper art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic foam in the process of GB 2185714 in order to form a bumper having a desired final product having a desired characteristic.  Regarding injecting into the mold cavity, Carley et al teach forming a bumper by injecting foam into a mold cavity to embed a reinforcing insert (paras. 0094-0095; fig 5).  Since GB 2185714 and Carley et al are analogous with respect to bumpers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to injection mold the bumper of GB 2185714 as taught by Carley et al in order to efficiently mold the bumper without compromising .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach injection molded bumpers having an insert therein: 2019/0048962, 20030227183,6672635,6793256,6308999, and 4893576.  GB2185711 and FR2936469 teach injection molded bumpers having an insert therein.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744